Perkins, J.
Assumpsit by Moses Green, assignee of Hugh Dougherty, against Jefferson A. French, upon a promissory note. Pleas: 1. The general issue; and 2. That the defendant had discharged 70 dollars of the note, before its assignment, by a certain arrangement with the payee thereof. Issues of fact were formed, and were tried *268by a jury. Verdict for the plaintiff for the full amount of the note and interest. A motion for a new trial was overruled.
D. S. Major and A. Brower, for the plaintiff.
J. W. Spencer and D. Kelso, for the defendant.
The only question for this Court to decide is, whether the defense as to 70 dollars, was made out so clearly by the evidence as to require us to set aside the finding of the jury. We do not think it was. It must be a plain case that will authorize this Court to set aside a verdict. In this, but one witness testified, and he was the defendant’s attorney. His testimony is not entirely satisfactory; and it, with the credibility of the witness, was for the consideration of the jury.
Per Curiam. —
The judgment is affirmed with costs.